DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.
Response to Amendment
This action is in response to the amendment filed on 11/30/2020.  Claims 1-30 have been canceled and claims 31-34 are pending in the application. 
 Allowable Subject Matter
Claims 31-34 allowed.
The following is an examiner’s statement of reasons for allowance:
As claims 31 and 33, Li [US 2019/0158206] discloses a UE for receiving a semi-staticcally RRC including configuration information of DMRS [Fig 13A, 1306A], receiving a first DRMS in a first slot [Fig 13A, Ref 1310A].  However, Li fail to disclose semi-statically receiving radio resource control (RRC) signaling including configuration information indicating a set of DMRS resource patterns and a set of CSI-RS resources, each of the CSI-RS resources being associated with a slot of a plurality of slots; receiving, in a first slot of the plurality of slots, downlink control information (DCI) 
As claims 32 and 34, Li discloses a base station for sending a semi-statically RRC including configuration information of DMRS [Fig 13A, 1306A], sending a first DRMS in a first slot [Fig 13A, Ref 1310A].  However, Li fail to disclose semi-statically transmit radio resource control (RRC) signaling including configuration information indicating a set of DMRS resource patterns and a set of CSI-RS resources, each of the CSI-RS resources being associated with a respective slot of a plurality of slots; enable a first DMRS pattern of the set of DMRS patterns for transmission to a user equipment (UE) in a first slot of a plurality of slots; determine a first subset of CSI-RS resources, of the set of CSI-RS resources, available for transmission in the first slot based on a mapping between the DMRS patterns of the set of DMRS patterns and the CSI-RS resources of the set of CSI-RS resources, the mapping precluding overlap between DMRS patterns of the set of DMRS patterns and CSI-RS resources of the set of CSI-RS resources; transmit, in the first slot, downlink control information (DCI) indicating the first DMRS pattern; and transmit, in the first slot, a DMRS in the first DMRS pattern and a CSI-RS in a first CSI-RS resource of the first subset of CSI-RS resources.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access 






/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414